HANDLER, J.,
dissenting.
The Court in this case has determined that B.C.L., a first-time juvenile offender, is not entitled under L.1977, c. 255, N.J.S.A. 2A:4-65(c), to have his name remain confidential. This, despite a convincing showing that his excellent prospects for complete rehabilitation would be seriously jeopardized by such disclosure. The result reflects a reading of the statute which will dictate such disclosure in virtually all cases involving a serious offense without any regard to whether or not the juvenile is salvageable as a productive human being. The ruling is harsh, unfair and clearly at war with the intendment of the statute. I therefore dissent.
When B.C.L. was 16 years old and a high school junior, he and three juvenile companions committed a most serious offense. *383They started a fire in the trash chute of a motel and attempted to extort money from the motel owner by threatening over the telephone to burn the building to the ground. Their bizarre adventure in delinquency was brought to a quick end. Speedy and efficient police work resulted in the prompt arrest of all the juveniles, who were appropriately charged and adjudicated delinquent.
B.C.L. did not contest the charge of delinquency. His guilty plea was accepted by the court on January 12, 1978, a few months after the commission of the offense. One month later, on February 16, the court conducted a dispositional hearing at which B.C.L. was committed to the Youth Reception and Correction Center at Yardville for an indeterminate term. This sentence was suspended and B.C.L. was placed on probation until his eighteenth birthday. At that hearing, the juvenile, through counsel, specifically sought to have his name withheld from the public pursuant to N.J.S.A. 2A:4-65(c) and a hearing was subsequently conducted on March 23, 1978 for a determination of whether disclosure would be in the public interest.
At the hearing on this motion, some five weeks after the initial dispositional proceeding, B.C.L. produced three expert witnesses who testified that release of the information would harm B.C.L. and, further, would jeopardize the progress toward rehabilitation that he had already begun to make. One expert, the director of the Atlantic County Youth Services Bureau, was firmly of the opinion that releasing B.C.L.’s name would have an “extremely detrimental” effect on the youth, both immediately and in terms of growth and maturation on a “long term life basis.” A second expert, a clinical psychologist, commented upon B.C.L.’s “very, very limited resources to rationilize [sic] away the pain of stigma,” and stated that disclosure of his name would be detrimental to B.C.L.’s best interests since it would result in “a rather traumatic set back [sic]” and would also create enormous additional problems for him. A third expert witness, a psychiatrist, was of the opinion that release of B.C. *384L.’s name would result in “additional [selfj-depreciation and humiliation and abuse.”
The majority opinion creates the impression that the trial judge carefully evaluated this evidence, reached reasoned findings of fact, appropriately balanced the competing concerns of the statute, and arrived at a well-founded conclusion that, under all of the circumstances, the statute reasonably calls for the disclosure of this juvenile’s name. Ante at 370. That simply is not so. The trial judge did note that this was B.C.L.’s first offense and that the predisposition report suggested strong prospects for rehabilitation. Nevertheless, he failed to evaluate the juvenile’s chances for successful rehabilitation, and, more significantly, he failed to give any weight whatsoever to the clear, uncontroverted and convincing testimony that disclosure here would have a direct and demonstrable adverse impact upon the juvenile’s rehabilitation.
The majority’s opinion places a gloss of reasonableness on the lower court’s determination. The majority, fór example, appears unmoved by the juvenile’s strong prospects for rehabilitation despite convincing evidence to that effect.1 Ante at 369-370. The Court also finds that threatened disclosure of the juvenile’s name would not impair his efforts at rehabilitation. Ante at 377. Again, the evidence is pointedly opposite. The Court then determines in conclusory fashion that disclosure of the juvenile’s name is required to satisfy the public’s interest in full information and deterrence of others. Ante at 377-378.
The majority has failed to account for the evidence adduced below of both the strong rehabilitative prospects of this juvenile and the fact that disclosure would impair or jeopardize these *385prospects. The affirmative evidence as to both these propositions was cogent and convincing. In disregarding this evidence and in effectively assuming that the gravity of the offense a lone requires disclosure of the offender’s name, the majority has fashioned what will be regarded as a self-executing, per se rule that completely subordinates, if not eliminates altogether, rehabilitation as a statutory goal. This was not, in my view, what the Legislature intended.
The statute, N.J.S.A. 2A:4-65(c), essentially tracks a proposal in the majority report of the Juvenile Justice Task Force which was submitted to the Chief Justice in January 1977. Juvenile Justice Task Force, Confidentiality of Juvenile Court Proceedings, 100 N.J.L.J. 65 (1977) (hereinafter cited as N.J. Task Force Report). This report was the result of several years of intensive study and debate on the subject of confidentiality in juvenile proceedings. The majority concluded in its report that disclosure of a juvenile’s name would be appropriate either “due to the seriousness of the offense itself, or because the prior behavior of the juvenile has led to a conclusion that rehabilitation is [not] probable.” Id. at 74. Nevertheless, the majority’s proposal provided for continued confidentiality, despite the seriousness of the offense, where this would best serve the interest of both the public and the juvenile. Ibid.
A member of the Task Force filed a vigorous dissent to the majority report’s requirement of mandatory disclosure, pointing out that in 1964 then Governor Hughes had vetoed a bill that would have released the names of juveniles who committed high misdemeanors. His message, returned with the vetoed bill, found the existing limited release of juvenile information sufficient to protect the public without endangering the broad social need served by confidentiality as a tool to foster rehabilitation. Id. at 75-76. The dissent also noted that existing legislation provided for disclosure when a juvenile sixteen years old or over was treated as an adult offender. The dissent concluded by urging consideration of less drastic alternatives than publication. Id. at 76. Following review of the dissent and of various *386comments submitted, the Task Force proffered an addendum, in which it stated that
[t]he juvenile’s age and prior record would, of course, be among the factors for consideration by the Juvenile Court in exercising its discretion not to permit disclosure where it would otherwise be authorized. [Id. at 77.]
Although several proposals to effect disclosure were brought before the Legislature, those versions calling for mandatory disclosure were rejected. The legislative enactment of L.1977, c. 255, by employing the word “may” rather than “shall,” clearly made disclosure discretionary. Cf. State in the Interest of D. H., 153 N.J.Super. 490, 493-495 (App.Div.1977) (since N.J.S.A. 2A:4-65(b) permitted, although it did not compel, disclosure of a juvenile’s identity to the victim or the victim’s immediate family to enable them to seek civil relief, disclosure to the victim’s insuror, as its subrogee, was properly within the court’s discretion).
It is of some significance that all fifty states seek to some extent to protect the identity of juveniles. In the juvenile statutes of New Jersey and six other states, however, the names of an adjudicated juvenile who either has a prior record or has committed a serious crime, or both, may or must be disclosed.2 *387The New Jersey statute attempted to accommodate and reconcile the long-accepted need for confidentiality of juvenile court proceedings with the growing acknowledgement of the dual needs for deterrence and public knowledge. What is lost in the majority’s application of the New Jersey statute, however, is recognition of the continued importance of rehabilitation in juvenile proceedings and of confidentiality as an integral component of that rehabilitation. While the statute has reduced the significance of rehabilitation, it no longer being the predominant concern of such proceedings, the Legislature has by no means totally repudiated rehabilitation as a vital objective of the juvenile justice system. Rather, it has by this legislation brought rehabilitation into parity or equipoise with other societal concerns of deterrence and public knowledge.
It follows that in all juvenile proceedings the possibility of rehabilitation must still be accorded scrupulous attention and the role of confidentiality or nondisclosure in contributing to any such rehabilitation remains an important consideration in the disposition of juvenile cases. The critical function of confidentiality in the rehabilitative process has long been accepted. The negative ramifications of stigmatizing a child as a delinquent were recognized by the Supreme Court in In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), and have been discussed by many commentators, see, e. g., N. Kittrie, The Right to Be Different 102-168 (1971). It has also been suggested that publication of information consisting of a child’s name and misconduct panders to a youngster’s taste for notoriety which society ought not encourage. Geis, “Publication of the Names of Juvenile Felons,” 23 Mont.L.Rev. 141, 164 (1961). It has been frequently asserted that negative social labels stimulate antisocial behavior; they create the expectation that an individual will conform to the label and “play an important part in an individual’s passage from merely having committed a *388questionable act to possessing a ‘deviant character.’ ” Payne, “Negative Labels: Passageways and Prisons,” 19 Crime and Delinquency 33, 35 (1973); see also Faust, “Delinquency Labeling: Its Consequences and Implications,” 19 Crime and Delinquency 41 (1973). “The stigma of the court record becomes a handicap to the juvenile in terms of isolation from his peers, greater surveillance by police officers, lowered tolerance by school personnel, and rejection by prospective employers.” P. Piersma et al., Law and Tactics in Juvenile Cases 12 (3d ed. 1977). See generally Note, “Juvenile Delinquents: The Police, State Courts, and Individualized Justice,” 79 Harv.L.Rev. 775, 799-801 (1966).
These insights have been shared by our courts. This Court has opposed the needless denigration of juveniles. In State in the Interest of M. S., 73 N.J. 238 (1977), a JINS (“juvenile in need of supervision”) left a supervised shelter without permission and was charged with delinquency for so doing. Holding that the solution was not to be found in increased punishment, which would require an adjudication of delinquency, but rather in better supervision at such shelters, we reasoned that to adjudicate the youngster “a juvenile delinquent” would permanently label him with a term only slightly less stigmatizing than “criminal” would be for an adult. 73 N.J. at 245. Accord, In re Gault, supra, 387 U.S. at 23-24, 87 S.Ct. at 1441-1442, 18 L.Ed.2d at 544. Thus, even though rehabilitation may no longer be the preeminent goal of a juvenile disposition, it nevertheless endures as a significant consideration guiding the discretion of the courts, as does confidentiality as a factor in such rehabilitation.
The Appellate Division in this case concluded that the phrase “the ‘best interest of the public’ within the intent of the statute comprehends not only the public’s right to know the facts but also the possible salutary effect of publicity in deterrence of the affected juvenile and others.” One may readily agree with this general observation. The statute, however, must also be read as *389focusing upon the singular interest that the public and the juvenile have in common, viz, both the child and the public have a vital and positive interest in the child’s rehabilitation. N.J. Task Force Report, supra, 100 N.J.L.J. at 74. When the child’s prospects of rehabilitation are sufficiently great that the public will be better served by encouraging the child’s self-improvement and reintegration into society, helping the child to deal with his problems in privacy and maintaining confidentiality further the public’s interest as well as the child’s. Thus, the statute requires a court to gauge the extent to which the public’s interest and that of the child coincide and the extent to which they are in conflict.
The statutory phrase “for good cause shown” is designed to trigger this very process. It is not without significance that the trial judge here noted that the predisposition report indicated that the juvenile could be rehabilitated. The judge, in fact, imposed a probationary term, a sentence obviously designed to further B.C.L.’s rehabilitation. There was apparent appreciation on the judge’s part that the public’s interest, including the need for deterrence, would not be disserved by such a probationary disposition. If there were any doubt whatsoever as to whether the confidentiality of B.C.L.’s name would be conducive toward his rehabilitation (a doubt which, I submit, should have been completely dispelled by the evidence presented at the' hearing), the continued confidentiality of the juvenile’s name could have been made a conditional term of B.C.L.’s probation. In that way the court would have made clear to B.C.L. that as long as he continued to progress toward rehabilitation, his name would not be revealed; if, however, he regressed or failed to make sufficient gains or offended again, the court could then decide to disclose his name to the public.3 Such a disposition, by *390giving the juvenile himself the means for avoiding his own notoriety, would have afforded the juvenile added incentive to shed the vestiges of delinquency and to become a responsible citizen. Unfortunately, this disposition did not occur to the trial judge.
The majority professes concern that the nondisclosure of B.C.L.’s name will create the public impression that the juvenile system works unfairly, favoring certain juveniles over others. Ante at 378-379. This is utter speculation, fed perhaps by the Court’s undeveloped and unexplored reference that the names of B.C.L.’s juvenile cohorts in this escapade were apparently released. Ibid. The circumstances surrounding the propriety of the disclosure of the names of the other juveniles, however, were not revealed in these proceedings. We thus have no way of knowing, even on a comparative basis, whether the disclosure of their names was appropriate; whereas the record as actually presented to us, in my opinion, clearly establishes that the disclosure of B.C.L.’s name was wrong.
This Court has often iterated the need to consider scrupulously the circumstances of each individual who is before the court to be sentenced. E. g., State v. Leggeadrini, 75 N.J. 150, 159-161 (1977); cf. N.J.S.A. 2C:l-2(b)(4), (6). This individualized scrutiny is extremely important as to all youthful offenders, e. g., State v. McBride, 66 N.J. 577, 580 (1975); State v. Spinks, 66 N.J. 568, 575-576 (1975), but it is critical with respect to a juvenile, In re Lewis, 11 N.J. 217, 224 (1953). It is difficult to believe that the individualized disposition of a juvenile proceeding resulting in an order preserving the confidentiality of the juvenile’s name could impugn the reputation of the juvenile justice system for fairness and evenhandedness.
*391The Court quite properly points out that, to the extent that the public has an interest in being generally informed as to juvenile proceedings, this interest gains no strength here from the fact that the juvenile’s father is a prominent person in the community, a factor which unfortunately lends additional newsworthiness to the youngster’s difficulties. Ante at 378-379. Such a motive for the disclosure of a juvenile’s name would be highly improper. I endorse the Court’s rejection of such a consideration obtruding into juvenile dispositional proceedings. By the same token, B.C.L.’s family status should not be permitted to influence the Court into believing that the failure to reveal B.C.L.’s name to the public will reflect adversely upon the integrity of the juvenile justice system. The propriety of disclosure must turn upon the fairness of the proceeding itself with respect to the individual juvenile. If that proceeding is indeed fair, as when the disposition is based upon a sufficient factual record coupled with carefully determined facts and reasoned conclusions which reflect a conscientious attempt to effectuate the purposes of the juvenile laws, this Court should have no worry about would-be detractors of the juvenile justice system.
For these reasons, I dissent.
For affirmance — Chief Justice WILENTZ and Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and POLLOCK —6.
For reversal- — Justice HANDLER — 1.

Although the testimony of the three experts was necessarily predictive, subsequent events as related during oral argument, which properly ought not to influence our decision in this matter, confirm their opinions. B.C.L. successfully completed his high school education and matriculated at Columbia University.


N.J.S.A. 2A:4-65(c); Alaska Stat. § 47.10.090(b) (1975) (release upon second adjudication unless for good cause individual court order prohibits); Del. Code Ann. tit. 10, § 972 (1978) (names of child and parents to be released by Clerk of Family Court to responsible media representative when act is equivalent of felony); Ga. Code Ann. § 25A-3503(g)(2) (1978) (mandatory to release names upon subsequent offense); Miss. Code Ann. § 43-23-17 (names of child and parents or custodians and fact of adjudication, upon second adjudication, to be published in county of residence; cost of publication to be borne by court); Nev. Rev. Stat. § 62.200(4) (1977) (name and charges to be published after two prior adjudications amounting to felonies); Pa. Cons.Stat. *387Ann. tit. 42, § 6308(b) (Purdon 1979 Supp.) (court shall disclose names of children over fourteen years of age adjudicated of serious crimes as well as details of previous adjudications of serious crimes).


in this case, the record indicated that B.C.L. was highly motivated to rehabilitate himself. Hence, such a conditional probationary disposition, by providing B.C.L. with the direct means for circumventing adverse publicity, *390could only have whetted his desire for self-improvement. And, such an approach would undoubtedly have been a success. See, e. g., ante at 384 n. 1.